Appeal Reinstated; Motion Granted; Appeal Dismissed and Memorandum
Opinion filed July 27, 2017.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00407-CV


        IFS2I CONSULTING LLC AND IFS2I FRANCE, Appellants

                                        V.

                          GOLDVEIN, S.A., Appellee

                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 13-DCV-211220


                 MEMORANDUM OPINION

      This is an appeal from a judgment signed February 20, 2015. The appeal was
abated on May 19, 2015. On July 24, 2017, appellants filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is reinstated and dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Donovan, and Jewell